Citation Nr: 1757822	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-15 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for right total knee arthroplasty.

2. Entitlement to an increased rating in excess of 10 percent for left knee arthritis with crepitus.

3. Entitlement to service connection for right hip pain, to include as secondary to the service-connected right and left knee disorders.

4. Entitlement to service connection for left hip pain, to include as secondary to the service-connected right and left knee disorders. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from January 1984 to February 1989. This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes VA treatment records. Otherwise, documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The issue of entitlement to an increased rating in excess of 10 percent for left knee arthritis with crepitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the August 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran and her representative notified the Board that she wished to withdraw the claims of entitlement to an increased rating in excess of 30 percent for right total knee arthroplasty and service connection for right and left hip pain.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issues of an increased rating in excess of 30 percent for right total knee arthroplasty and service connection for right and left hip pain have been met. 38 U.S.C. §7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

At the August 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran and her representative stated that she wished to withdraw the claims of entitlement to an increased rating in excess of 30 percent for right total knee arthroplasty and service connection for right and left hip pain. As such, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review these issues, and the appeal in that regard is dismissed.



ORDER

The claim of entitlement to an increased rating in excess of 30 percent for right total knee arthroplasty is dismissed.

The claim of entitlement to service connection for right hip pain, to include as secondary to the service-connected right and left knee disorders is dismissed.

The claim of entitlement to service connection for left hip pain, to include as secondary to the service-connected right and left knee disorders is dismissed.


REMAND

Although the Board regrets the additional delay, remand is required to secure an adequate VA examination and opinion. With regard to examinations pertaining to joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158 (2016). Unfortunately, the most recent August 2017 examination report does not show range of motion findings in active and passive motion and in weight bearing and non-weight-bearing. Therefore, the VA examination is inadequate.

Additionally the Board notes that at the August 2017 Board hearing, the Veteran testified that her knee is constantly in pain, clicks and pops, is unstable, and has popped to the extent that she could not walk or place weight on it. The Veteran also testified that she has fallen multiple times during the past month due to her knee. However, the August 2017 VA examiner stated that joint stability testing was not done and that there is no history of recurrent subluxation or lateral instability. The Board requests clarification given the Veteran's competent and credible testimony.   


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of relevant treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and documented for the record.  Required notice must be provided to the Veteran and her representative.

2. After associating any additional records with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left knee arthritis with crepitus.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

(a) The examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for the joint in question. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

(b) The examiner must describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination. Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted. If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

(c) The examiner must conduct stability testing and indicate whether there is recurrent subluxation or instability of the left knee, and if so, the severity of any recurrent subluxation or instability. If instability is unable to be tested, an explanation should be provided. The examiner must address the Veteran's August 2017 hearing testimony where the Veteran testified that her knee is constantly in pain, clicks and pops, is unstable, and has popped to the extent that she could not walk or place weight on it. Also, that the Veteran has fallen multiple times due to her knee.

(d) The examiner must provide an explanation for whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over time.

3. Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


